~·----




         Order issued: September J        q ,2012



                                                                In The
                                                   <!tourt of .Appeals
                                         .lF.iftiJ1ilistrid of We.-ms at 1ilallas
                                                        No. 05-12-00247-CV


                                             CHARLES SUAVERS, JR., Appellant
                                                                  v.
                                  COMMISSION FOR LAWYER DISCIPLINE, Appellee


                                      On Appeal from the 162nd Judicial District Court
                                                   Dallas County, Texas
                                           Trial Court Cause No. DC-11-05449

                                                             ORDER
                  By order dated July 30, 2012, the Court ordered Sheretta Martin, Official Court Reporter for the 162nd

         Judicial District Court of Dallas County, Texas, to file, either: ( 1) the reporter's record; (2) written verification

         that no hearings were recorded; or (3) written verification that appellant has not requested or made payment

         arrangements for the record. We cautioned appellant that if we received verification of no request, we would

         order the appeal submitted without the_ reporter's record. See TEx. R. APP. P. 37.3(c). On August 7, 2012, the

         Court received a letter from Ms. Martin informing the Court that she did not receive a request to prepare the

         reporter's record.

                  Accordingly, we ORDER the appeal submitted without the reporter's record. Appellant's brief is due

         THIRTY DAYS from the date of this order.